Citation Nr: 0004641	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  97-04 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a severe stomach 
disorder, due to exposure to herbicides.

2.  Entitlement to service connection for a back disorder, 
due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating action of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran was scheduled for and notified of personal 
hearings to be held at the RO in December 1997 and June 1999; 
however, he failed to report to either hearing.  


REMAND

The veteran contends that service connection is warranted for 
the claimed conditions as they are related to his military 
service.  Initially, the Board notes that service connection 
for a stomach disorder (peptic ulcer disease) was denied by 
the RO in August 1984.  In a June 1993 decision, the RO 
determined that the veteran had submitted new and material 
evidence to reopen the previously denied claim, then denied 
the claim of service connection for a stomach disorder on the 
merits.  In the present appeal, the veteran contends that he 
is suffering a stomach disorder which is caused by peripheral 
neuropathy which, in turn, was incurred as a result of 
exposure to herbicides.  The Board notes, as did apparently 
the RO, that, in view of the evolving state of the law 
governing presumption of service connection due to Agent 
Orange exposure, de novo consideration of this aspect of the 
veteran's claim for service connection is appropriate.  See 
Spencer v. Brown, 4 Vet. App. 284 (1993).  

The Board also notes that VA does not have a statutory duty 
to assist a claimant in developing facts pertinent to a claim 
which is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  See also Boeck v. Brown, 6 Vet. App. 14, 17 (1993) 
and Grivois v. Brown, 6 Vet. App 136, 140 (1994).  In fact, 
VA cannot assist a claimant in developing a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  
However, if a claimant's application for benefits is 
incomplete, VA shall notify him of the evidence necessary to 
complete the application.  38 U.S.C.A. § 5103(a).  An 
application is incomplete if VA is put on notice of the 
likely existence of competent evidence that would, if true, 
be relevant to, indeed, necessary for, a full and fair 
adjudication of an appellant's claim.  Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  

In September 1996, the veteran submitted completed 
Authorizations for Release of Information identifying a 
private hospital and a VA facility as sources of medical 
records.  It does not appear that the RO has attempted to 
obtain the VA records or advise the veteran to obtain and 
submit non-VA records.  Under the circumstances of this case, 
the Board is of the opinion that VA has been put on notice 
that relevant evidence exists, or could be obtained, which if 
true, could make the veteran's claim plausible.  As such, VA 
has a duty to obtain VA medical records and advise the 
veteran that he should obtain and submit any pertinent non-VA 
records.  

In a December 1992 letter, the RO contacted the Office of the 
Adjutant General and requested information regarding medical 
records from the veteran's period of service with the West 
Virginia National Guard.  To date, there has been no response 
to that request.  On remand, the RO should make another 
attempt to obtain any available records.  

Finally, the Board notes that an August 1994 rating decision 
denied claims of increased rating for the service-connected 
dorsal spine disorder and a claim for a total rating based on 
individual unemployability.  In October 1994, the veteran 
submitted a letter requesting a personal hearing on those 
issues and such a hearing was held at the RO in November 
1994.  Thereafter, in a May 1995 decision, the Hearing 
Officer continued the previous denials of the claims.  The 
Board finds that the veteran's hearing testimony can be 
construed as a timely notice of disagreement (NOD).  
Accordingly, the Board is required to remand these issues to 
the RO for issuance of a statement of the case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should attempt to obtain 
copies of all records of VA treatment of 
the veteran for the disabilities at 
issue.  

2.  The RO should make another attempt to 
secure the veteran's service medical 
records pertaining to his service with 
the West Virginia National Guard through 
official channels.

3.  The RO should contact the veteran and 
ask that he submit any additional 
evidence which tends to support his 
position that the claimed stomach and 
back disorders are related to service, to 
include any records of treatment from 
Jackson General Hospital and Roane 
General Hospital.  Any documents received 
by the RO should be associated with the 
claims folder.

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims.  If it is 
determined that a well-grounded claim has 
been presented, the RO should undertake 
all appropriate development, including 
affording the veteran a VA medical 
examination.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

5.  The issues of entitlement to an 
increased rating for the service-
connected dorsal spine disability and a 
total rating based on individual 
unemployability should be considered 
again.  Should any denial be continued, a 
statement of the case should be issued.  
The veteran should be advised that he 
must complete his appeal by filing a 
timely substantive appeal on the 
aforementioned issues to be afforded 
Board consideration of these matters.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


